Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99 For further information, contact: ØKathleen A. Lally, Vice President – Investor Relations Phone: 973-430-6565 ØGreg McLaughlin, Sr. Investor Relations Analyst Phone: 973-430-6568 ØYaeni Kim, Sr. Investor Relations Analyst Phone: 973-430-6596 PSEG POWER ANNOUNCES EXTENSION OF EARLY PARTICIPATION PERIOD FOR, AND AMENDMENT TO, EXCHANGE OFFER (August 21, 2009—Newark, NJ) – PSEG Power LLC (“PSEG Power”), a wholly-owned subsidiary of Public Service Enterprise Group Incorporated (NYSE: PEG), announced today, in connection with its previously announced offer (the “exchange offer”) relating to the outstanding 8.50% Senior Notes due 2011 (the “Energy Holdings notes”) of its affiliate, PSEG Energy Holdings, L.L.C., that it has extended the early participation date to 5:00 p.m., New York City time, on August 24, 2009 (the “new early participation date”). In addition, PSEG Power announced today that it has amended the terms of the exchange offer so that holders of the Energy Holdings notes who validly tender their Energy Holdings notes at or prior to 5:00 p.m., New York City time, on the new early participation date, and whose tenders are accepted for exchange by PSEG Power, will receive the “total exchange consideration”, which will be, for each $1,000 principal amount of Energy Holdings notes tendered and accepted, $1,100.00 of consideration comprised of: P $825.00 principal amount of newly-issued PSEG Power Senior Notes due 2016 (the “Power notes”), plus P a cash payment equal to $245.00, plus P a cash “early participation payment” equal to $30.00 The remaining terms and conditions of the exchange offer, which are unchanged, are described in a confidential offering memorandum and consent solicitation statement dated August 10, 2009, as supplemented by the terms set forth herein, and the related letter of transmittal and consent (collectively, the “exchange offer documents”). The exchange offer will continue to expire at midnight, New York City time, on September 4, 2009, unless extended or earlier terminated. Eligible holders who validly tender Energy Holdings notes after the new early participation date but at or prior to the expiration date, and whose Energy Holdings notes are accepted for exchange by PSEG Power, will receive the total exchange consideration minus the early participation payment. Energy Holdings notes tendered may no longer be withdrawn, except where additional withdrawal rights are required by law (as determined by PSEG Power in its sole discretion). Consummation of the exchange offer is subject to a number of conditions, including the absence of certain adverse legal and market developments.
